EXHIBIT 10.1

July 1, 2003

Arthur Fatumc/o
CNET Networks, Inc.235
Second StreetSan
Francisco, CA 94105

Dear Art:

As we discussed, effective August 1, 2003, your current position is being
eliminated. This Letter of Understanding confirms our discussions with you
concerning the end of your employment with CNET Networks, Inc. (the “Company”,
“CNET”) and outlines the arrangements made to provide severance benefits for
you. The full regular severance benefits described below are being provided
under your agreement with the company dated October 17, 2000.

Full Regular Severance (No General Release Required)

1. Your final day of full-time employment with the Company will be August 1,
2003, your job end date.


2. You will receive your final payroll check which contains regular salary
payment through your end date as well as any unused accrued vacation;
additionally, you will be entitled to receive regular severance of 52 weeks of
pay, or $291,200.00, less deductions as required by law. You are not required to
sign a general release in order to receive this severance payment.


3. All benefits coverage will end at the end of the month in which you leave
employment with the Company. Under COBRA, you will be entitled to extend your
health care coverage for up to 18 months by paying the full cost of coverage
plus a 2% administrative charge. Details regarding your COBRA eligibility and
enrollment will be sent to you by Colt Express, approximately two weeks after
your coverage ends. When you receive this notification, please follow the
instructions to make your election; you will have 60 days from the later of: 1)
the date you lose coverage as an active employee or 2) the date on the COBRA
official document to elect COBRA continuation insurance. You then have an
additional 45 days in which to pay your first month’s premium. If you make your
election and pay the premium within these timeframes, your coverage will be
reinstated back to your termination date. PLEASE NOTE: your coverage will be
cancelled with the insurance carriers on the last day of the month after you
leave CNET. If you elect COBRA, your coverage will not be reinstated
(retroactively back to the 1st of the month following your termination date)
until Colt Express receives your first premium payment. Refer to the “When You
Leave CNET, CNET Benefit Information” memo for further information about COBRA.


  You also may elect to convert your life insurance to an individual policy by
contacting the Corporate Benefits Department within 31 days of your termination
date.


4. CNET Networks, Inc. 401(k) Plan — within two weeks after your termination
date, New York Life Benefit Services will send you a distribution package. If
you don’t receive it within three weeks after your termination date, you can
request a distribution package online at http://www.bcomplete.com (forms request
page) or call New York Life Benefit Services at 1-800-294-3575. New York Life
Benefit Services will receive the completed paperwork and handle the
distribution/rollover. Please note: all distributions/rollovers cannot occur
until 20 days after your termination date. Refer to the “When You Leave CNET,
CNET Benefit Information” memo for further information.


5. In connection with the Company’s stock options, all vested options will
remain exercisable within 90 days following your job end date. If you do not
exercise your options within that 90-day period, they will be forfeited. AST is
our stock plan administrator. AST can be reached between 9:00 a.m. and 7:00 p.m.
EST at 888-980-6456 or at www.aststockplan.com. AST will be able to help you
with all aspects of exercising your options or with any questions you may have.


6. The Company’s policy on providing references for former employees is to
disclose only the dates of employment and the title of the last position held.
If you authorize disclosure in writing, the Company will also provide
information on the amount of the salary or wage you last earned. All requests
for references should be directed to the Human Resources Department.


7. You should return all Company equipment (unless authorized by the CEO to
continue using such equipment) or other Company property by the close of
business on August 1, 2003. All documentation for any outstanding expenses that
would be reimbursable under the Company’s regular policy should be submitted by
August 1, 2003.


8. Because your job is being eliminated, you are entitled to apply for
unemployment insurance benefits and the Company agrees not to contest your
application, provided that you are otherwise eligible for such benefits in
accordance with state law.


Full Enhanced Severance (General Release Required)

1. Upon signing the attached General Release, you will receive an enhanced
severance of $120,977 less deductions as required by law. Included in this
payment are your 2003 incentive at target ($100,000) and a payment to cover
COBRA expenses for 11 months ($20,977).


2. In addition, upon signing the General Release, you will be allowed to use an
office in CNET’s San Francisco headquarters building for up to a 12 month period
(or until employed at another company if that occurs earlier) with the
understanding that no administrative or clerical assistance is being provided;
long distance telephone charges in excess of $50 per month will be paid by you ;
you may use the Company’s email system but otherwise you will have limited
access to the Company’s network; the restrictions on using confidential and
proprietary information continue to apply as if you were a CNET employee; and
you may not engage in any activity adverse to the Company’s interests, including
but not limited to soliciting CNET customers and recruiting CNET employees, it
being understood that the foregoing shall not preclude you from seeking or
accepting employment with a competitor of CNET provided that the acceptance of
or engagement in such employment does not otherwise violate any law or agreement
between you and the Company You also agree that you will not use any CNET office
or other assets to conduct business or to perform services for a new employer,
without CNET’s express consent. Furthermore, the CEO agrees to provide a
mutually agreed upon reference for you as you seek employment outside of the
Company. Finally, you shall have the right to purchase the laptop computer
currently used by you for an amount no greater than the depreciated value of
such computer as reflected in the Company’s financial records, it being
understood that the data and applications on the computer will be removed in
accordance with standard Company policy.


3. The enhanced portions of this severance package are contingent on your
signing the enclosed General Release and agreeing to the following terms:


a) You agree to keep confidential all the terms of this Letter of Understanding
and General Release, and you agree not to use or disclose them to any third
party, except as may be required by law or in confidence to your attorney or tax
advisor.


b) You acknowledge that you are in possession of confidential and proprietary
information belonging to the Company and it affiliates, and you agree not to
disclose any such information to anyone without the Company’s written approval,
except as compelled by law, in which case you will, if reasonably practicable,
give us prior notice and cooperate with us, at our expense and to the extent
permitted by law, if we seek a protective order against such disclosure.


c) You agree not to disparage the Company, its affiliates, or their respective
officers, directors, employees and representatives at any time in the future.


d) You agree that should you accept and begin re-employment at the company or
one of its affiliates as a regular full-time employee at a comparable or better
salary level than the CCO position you are leaving after August 1, 2003 but
before August 1, 2004 you will owe the Company the pro-rated “unused” after-tax
portion of your enhanced severance.


e) This Letter of Understanding (and if you agree to the enhanced severance, the
enclosed General Release), constitute the entire understanding and agreement
between you and the Company or its affiliates, relating to your employment and
its termination, and they supersede any and all prior agreements or
understandings on such matters. No representations or promises were made which
are not included in the Letter of Understanding.


Please take your time to read this agreement carefully and seek legal or other
counsel if you wish. If you wish to accept the full regular severance offer,
please acknowledge your agreement by signing the signature line provided below
headed Full Regular Severance. If you wish to accept the full enhanced severance
offer and the General Release, please acknowledge your agreement by signing the
second signature line provided below, headed Full Enhanced Severance, and sign
the enclosed General Release.

Please return the original documents to your HR representative by 9:00 a.m.
Pacific time and 12:00 noon Eastern time no earlier than 8 days prior to your
job end date.

Please understand that regardless of which option you select, if you engage in
willful misconduct at any time before your job end date you will forfeit all
severance benefits and options described in this letter.

Art, we wish you the best of luck in your future career pursuits.

Sincerely,

Shelby Bonnie

Chairman and CEO, CNET Networks, Inc.

--------------------------------------------------------------------------------

Full Regular Severance

I acknowledge that I have had the opportunity to review this agreement as well
as to seek legal counsel and that I understand the terms of the two severance
offers. I have decided to accept the full regular severance offer only; I am
declining the full enhanced severance offer.

Dated: _____________________________________________________

--------------------------------------------------------------------------------

Full Enhanced Severance

I acknowledge that I have had the opportunity to review this agreement as well
as to seek legal counsel and that I understand the terms of the two severance
offers. I have voluntarily agreed to accept the full regular severance and the
full enhanced severance offer, including the General Release, which I will sign
and return to Human Resources.

Dated: July 24, 2003


/S/ Art Fatum
——————————————


AGREEMENT, RELEASE AND COVENANT NOT TO SUE

        CNET Networks, Inc. (“CNET” or “the Company”) and Arthur Fatum have
reached a mutual understanding, compromise and agreement regarding Employee’s
termination of employment. In consideration for the execution of this Agreement,
the parties agree as follows:

    1.        Employee’s employment with CNET will terminate effective August 1,
2003. Employee’s salary and benefits will end on that date, except for
medical/dental coverage which will continue through the end of August 2003.

    2.        In exchange for Employee’s entering into this Agreement, Release
and Covenant Not To Sue (“Agreement” or “Release”), CNET will provide to
Employee the Enhanced Severance benefits more fully described in the Letter of
Understanding dated June 24, 2003 between CNET Networks, Inc. and Employee.
These enhanced severance benefits will be provided to the Employee within
fifteen (15) days following Employee’s execution and return of this Agreement to
the Company, provided that Employee has not exercised the right of revocation
set forth in paragraph 9(E). Employment and income taxes and other required
withholdings shall be deducted in accordance with the Plan.

    3.        In further consideration of this Agreement, Employee agrees for
himself, and Employee’s heirs, dependents, successors and assigns to fully and
completely waive, release and discharge, to the maximum extent allowed by law,
CNET and any and all of its past and present parent corporations, subsidiaries,
divisions, subdivisions, affiliates and related companies and their successors
and assigns (including but not limited to ZDNet, mySimon and TechRepublic), and
all past and present directors, officers, partners, proprietors, fiduciaries and
employees (all parties referred to in the foregoing are hereinafter referred to
as the “Releasees”) from any past, or existing obligation, whether legal or
equitable in nature which Employee may have as of the date of this Agreement.

        Employee further agrees to the maximum extent allowed by law to waive,
compromise, release, settle, discharge and covenant not to sue or bring any
legal or administrative action or proceeding whatsoever against CNET and
Releasees for any claim of any nature whatsoever related to employment or
benefits or Employee’s termination from employment, including, but not limited
to, any claim for wrongful discharge or breach of contract or any claims arising
under the Age Discrimination in Employment Act of 1967, Title VII of the Civil
Rights Act of 1964, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act of 1990, the Family Medical Leave Act of 1993,
the Worker Adjustment and Retraining Notification Act (WARN), any state or local
statute or regulation including employment discrimination statutes, or any other
claims arising out of Employee’s employment at CNET or the termination of
Employee’s employment with the Company which Employee may have as of the date of
this Agreement. Notwithstanding the foregoing, Employee shall be entitled to
bring legal or other action to enforce employee’s rights under the Letter of
Understanding in accordance with CNET’s ADR policy.

    4.        The obligations stated in this Agreement are intended as full and
complete satisfaction of any and all claims Employee now has or had in the past.
By signing this Agreement, Employee expressly represents that he has made
reasonable effort to fully apprise himself of the nature and consequences of
this Agreement, and that he understands that if any facts with respect to any
matter covered by this Agreement are found to be different from the facts which
Employee now believes to be true, Employee accepts and assumes that risk and
agrees that this Agreement shall be effective notwithstanding such differences.
Employee expressly agrees that this Agreement shall extend and apply to all
unknown, unsuspected and unanticipated injuries and/or damages. By signing this
Agreement Employee also expressly waives any benefit of California Civil Code
section 1542 (or any similar state statute that may apply). California Civil
Code section 1542 provides as follows:

  A general release does not extend to claims which the creditor does not know
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.


    5.        Employee states that he has read this Agreement and fully
understands the meaning of its contents and that he has been advised to seek
advice from legal counsel.

    6.        As part of this Agreement, Employee agrees to indemnify and hold
CNET and its releasees harmless from any losses, damages or costs that may arise
from a breach by Employee of any of the obligations of this Agreement, such
indemnification obligation to include reasonable attorneys’ fees and all
incidental costs and expenses.

    7.        Employee represents and warrants that no person or entity has had
nor has, any interest in any sums of money which may be paid pursuant to the
provisions of this Agreement and that Employee has the sole right to execute
this Agreement and the sole right to receive the sums mentioned above.

    8.        This Agreement is executed without reliance upon any
representation except as expressly stated herein. Any oral representations or
modifications concerning this Agreement or its subject matter shall be or no
force or effect. This Agreement may be modified only in writing and signed by
all of the parties.

    9.        Employee understands and agrees that he:

  A. Knowingly and voluntarily agrees to all of the terms set forth in this
Agreement;


  B. Knowingly and voluntarily intends to be legally bound by the same;


  C. Has had the opportunity to take a full twenty-one (21) days within which to
consider this Agreement before executing it;


  D. Understands that among the possible claims Employee is waiving pursuant to
this Agreement are any and all claims for age discrimination under the Age
Discrimination in Employment Act of 1967;


  E. Has a full seven (7) days following the execution of this Agreement to
revoke this Agreement and has been and hereby is advised in writing that this
Agreement shall not become effective or enforceable until the revocation period
has expired;


  F. Understands that rights or claims under the Age Discrimination in
Employment Act of 1967 that may arise after the date of this Agreement is
executed are not waived.


    10.        Provided that Employee does not exercise his/her right to revoke
the Agreement, the effective date of this Agreement will be the eighth day
following the later of the Employee’s Termination Date or execution of this
Agreement.

    11.        This Agreement shall be construed and enforced, to the extent not
superseded by federal law, in accordance with the laws of the State of
California.

CNET NETWORKS, INC.


BY: /S/ Heather McGaughey
——————————————



/S/ Art Fatum
——————————————
Dated: July 24, 2003
